 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                   Case No. 2:18-cv-02655 MCE AC P
11   KEVIN ANGELO BECKETT, JR.,
                                                   [PROPOSED] ORDER
12                                    Plaintiff,
13                 v.
14

15   S. BANAAG,
16                                  Defendant.
17

18        CDCR has moved for the Court to review in camera, and file under seal, the Defendant’s

19   last known personal address for purposes of effecting service. Good cause appearing, IT IS

20   HEREBY ORDERED that the motion, ECF No. 20, is GRANTED.

21        IT IS SO ORDERED.

22   DATED: November 14, 2019

23

24

25

26

27

28
                                                     1
                                                            [Proposed] Order (2:18-cv-02655 MCE AC (PC))
